On October 7, 2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of eight (8) years for violation of the conditions of a suspended sentence for the offense of Burglary, a felony. The Court granted credit for street time in the amount of four (4) years and credit for time served in the amount of forty-six (46) days. The Court recommended the Connections Corrections program, followed by pre-release placement.
On August 10, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 10th day of August, 2006.
*84DATED this 21st day of August, 2006.
Alt. Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Alt. Member, Hon. Douglas Harkin.